Citation Nr: 0504237	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for intervertebral disc syndrome (IVDS) of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from April 1981 until retiring 
in October 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which granted service connection for IVDS of the lumbar 
spine with pain in the left leg and hip and assigned an 
initial disability rating of 10 percent, retroactively 
effective from November 1, 2001 (the day after the veteran's 
discharge from active service).  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (in effect prior to September 23, 
2002).  The veteran appealed for a higher initial rating for 
this disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran also appealed other claims for service connection 
for residuals of a left ankle sprain and for arthritis of the 
left foot, but in September 2003 he withdrew these claims.  
38 C.F.R. § 20.204 (2004).

A more recent May 2004 RO decision since has granted a 
separate 10 percent rating for radiculopathy of the left 
lower extremity, under38 C.F.R. § 4.124a, DC 8520.  The 
initial 10 percent rating for the IVDS of the lumbar spine 
remained in effect (but under the revised DC 5243).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  




REMAND

As alluded to, the rating criteria for evaluating IVDS, 
38 C.F.R. § 4.71a, DC 5293, ("the old IVDS criteria") were 
revised effective September 23, 2002.  67 Fed. Reg. 54345 - 
54349 (2002).  Effective September 26, 2003, DC 5293 was 
renumbered as 5243 and Notes 1 and 2 were added.  See 69 Fed. 
Reg. 32449 (June 10, 2004).  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment.  As of September 23, 2002, the pertinent 
considerations - either preoperatively or postoperatively, 
are whether the veteran has had incapacitating episodes 
during the immediately preceding 12 months and, if so, the 
total duration of them, and whether he should receive a 
higher rating based on a combination of the neurologic and 
orthopedic manifestations of his disability under 38 C.F.R. 
§ 4.25.  Whichever method results in the higher evaluation is 
the one that must be used.   

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289), and subjective classifications of the degree 
of limitation of motion (formerly DCs 5290 through 5292) - 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  

The revised spinal rating criteria set forth a General Rating 
Formula for Diseases and Injuries of the Spine and use more 
objective criteria and other pertinent considerations with or 
without symptoms such as pain (radiating or not), stiffness, 
or aching, and thus, encompass and take into account these 
symptoms and remove any requirement that there be any of 
these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  Note 
2 sets forth maximum ranges of motion for the spinal 
segments, except that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3, and, in Note 4, that range of motion should be measured to 
the nearest five degrees.  

Here, the veteran has not reported receiving any treatment 
for his service-connected disabilities since retiring from 
the military.  But on VA examination in March 2002, no range 
of motion testing was conducted of his lumbar spine.  And 
although it was during a more recent VA examination in 
October 2003, it was limited to measuring his degree of 
flexion, extension, and right and left lateral bending.  
There was no range of motion testing, however, indicating the 
extent of his right and left rotation.  Absent this range of 
motion measurements in all planes, it simply is not possible 
to fully determine the severity of his IVDS.  So he must be 
afforded comprehensive orthopedic and neurologic examinations 
to assist in making this determination.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Schedule the veteran for VA orthopedic and 
neurologic examinations to assess the severity of 
his service-connected disorder of the lumbar 
spine.  

To facilitate making this determination, the 
claims folder and a copy of this remand are to be 
made available to the examiner for a review of 
the veteran's pertinent medical history, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done, to include specifically 
range of motion studies, with motion measured to 
the nearest five degrees in all ranges of motion.  
The examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a 
period of time.  This determination also should 
be portrayed, if feasible, in terms of the degree 
of additional range of motion loss due to pain on 
use during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or 
more of vertebral body height.

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also 
indicate if there is evidence the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should 
further state whether any IVDS that may be 
present results in incapacitating episodes, and 
the total duration of any of those episodes.  



All other neurological manifestations of the 
service-connected IVDS, to include any effect 
upon peripheral nerves of the lower extremities 
other than the sciatic nerve, should be recorded, 
to include recording the impact upon function and 
the degree of severity of such neurological 
impairment, if any.  

All necessary diagnostic testing and evaluation 
needed to make these determinations should be 
done and the examiner should review the results 
of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

2.  Thereafter, review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate the claim in light of any 
additional evidence obtained.  If the claim 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

